Citation Nr: 1108123	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  10-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971, from February 1973 to December 1974, and from January 1975 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2010, the Veteran testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to nonservice-connected pension.  The Veteran has asserted that he has multiple disabilities that render him unable to secure and maintain employment.  However, additional development is required before the Board may decide the Veteran's claim.

Eligibility for nonservice-connected disability pension is dependent upon the veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a veteran meets the service requirements if the veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The term "period of war" includes the Vietnam era, dating from February 28, 1961 to May 7, 1975 for Veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975 for all other cases.  After the Vietnam era, the next period of war began August 2, 1990 with the Persial Gulf War period.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

Provided that the service requirements of section 1521(j) are met, a veteran must also meet either a disability or an age requirement.  38 U.S.C.A. § 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006).  The disability requirement is that a Veteran must be permanently and totally disabled from a nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  For Veterans 65 years of age and older, the permanent-and-total- disability requirement under section 1521(a) is excluded.  See 1513(a); see also Hartness, 20 Vet. App. At 221.  

In addition to the disability or age requirement, a Veteran must also meet certain net worth and income requirements and not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3)(v), 3.23, 3.274.

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

The Veteran had active service during the Vietnam War.  The Veteran's period of service meets the basic service criteria for eligibility for pension under 38 U.S.C.A.  § 1521 and 38 C.F.R. § 3.3.

The Veteran is under the age of 65.  Therefore, in order to establish entitlement to nonservice-connected pension, the evidence must show that the Veteran is permanently and totally disabled due to nonservice-connected disabilities not the result of the Veteran's willful misconduct and that he does not have an annual income in excess of the applicable maximum annual pension rate.

During the October 2010 personal hearing before the undersigned, the Veteran indicated that he received a favorable determination from the Social Security Administration.  Hearing transcript at 3.  In light of this assertion, the undersigned held the record open until December 29, 2010 to allow the Veteran time to obtain the Social Security Administration records.  To date, no submissions have been made regarding the Veteran's claim for Social Security benefits.  However, the Board notes that VA has a duty to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A(a)(1).  

As such, these records should be obtained by the RO.  If the records do not exist, documentation of VA's efforts to obtain the records and a negative reply should be associated with the claims file.

The Veteran was afforded VA examinations August 2006, January 2008, and May 2009.  The examinations that are currently in evidence considered various individual disabilities, e.g. the Veteran's hearing loss, tinnitus, psychiatric disorders, diabetes mellitus type II, hemorrhoids, arthritis of the hands, gout, kidney stones, and liver condition, but notably, none of the examiners provided an opinion as to the impact of all of the Veteran's disabilities on his employability.

In addition, in an October 2010 statement, the Veteran asserted that he has also been diagnosed with acute lumbago which contributes to his unemployability.  This condition has not yet been discussed in any VA examination.

The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 C.F.R  § 3.159 (2010).  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Based on the above, the Veteran should be afforded a VA examination of all of his disabilities to determine whether he is permanently and totally disabled, rendering him unable to maintain substantially gainful employment.

As discussed above, the Veteran may not have an annual income in excess of the applicable maximum annual pension rate.  Significantly, of record, there are no submissions pertaining to the Veteran's income (if any) and this information must be obtained upon remand to ascertain whether the Veteran is eligible for nonservice-connected pension. 

Accordingly, the case is REMANDED for the following action:

1. Request from the Social Security Administration all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of all decisions or adjudications; and associate the records with the claims file.

2. Schedule the Veteran for a VA examination.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that such a review was conducted.  Conduct all testing and evaluation needed to make the determinations below.

The examiner should provide diagnoses for any and all disabilities found upon examination and determine the nature and severity of each diagnosed disability.

The examiner should provide an opinion regarding whether the Veteran is precluded from obtaining and maintaining substantially gainful employment due to any or all of his diagnosed disabilities and, if so, if it is reasonably certain that such disability or disabilities will continue throughout the life of the Veteran.

3. Schedule the Veteran for a VA psychiatric examination.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examiner's report should indicate that the claims file was reviewed.

The examiner should diagnose any acquired psychiatric disorders that are present, to include but not limited to, bipolar disorder, attention deficit disorder, disassociative disorder, obsessive-compulsive disorder, and posttraumatic stress disorder.

The examiner should provide an opinion regarding whether the Veteran is precluded from obtaining and maintaining substantially gainful employment due his diagnosed psychiatric disabilities, if any, and if so, if it is reasonably certain that such disability or disabilities will continue throughout the life of the Veteran.

4. Request that the Veteran complete a current income verification form for purposes of determining eligibility for nonservice- connected pension.

5. Then, readjudicate the Veteran's claim for entitlement to nonservice-connected pension, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


